     Case 2:20-cv-00995-RFB-DJA Document 33 Filed 09/03/20 Page 1 of 2



     Dana Howell, NV Bar No. 11607
 1
     Kelly Kichline, NV Bar No. 10642
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd., Suite 500
 3   Las Vegas, NV 89118
     Telephone: (702) 692- 1937
 4   Telephone: (702) 692- 5651
     Fax No.: (702) 669-4501
 5
     Email: dhowell@mgmresorts.com
 6           kkichline@mgmresorts.com

 7 Attorneys for Defendants,
   Bellagio, LLC and MGM Resorts International
 8
                            THE UNITED STATES DISTRICT COURT
 9

10                                  FOR THE DISTRICT OF NEVADA

11
     BRENDAN TANKERSLEY,                                 CASE NO.: 2:20-cv-00995-RFB-DJA
12
                       Plaintiff,
13                                                       STIPULATION AND ORDER TO
     vs.                                                 EXTEND TIME FOR DEFENDANTS TO
14                                                       FILE REPLY BRIEFS
15   MGM RESORTS INTERNATIONAL, a
                                                         (First Request)
     Foreign Corporation; and, BELLAGIO, LLC, a
16   Domestic Corporation.
17                         Defendants.
18
            On August 20, 2020, Bellagio, LLC filed its Motion to Dismiss Plaintiff’s First Amended
19
     Complaint Against Defendant Bellagio, LLC (ECF No. 24). Also on August 20, 2020, MGM
20
     Resorts International (“MGMRI”) filed its Motion to Dismiss Plaintiff’s First Amended Complaint
21

22   Against Defendant MGM Resorts International (ECF No. 25).

23          On September 1, 2020, Plaintiff filed his Plaintiff’s Opposition to Defendant Bellagio’s

24   Motion to Dismiss First Amended Complaint (ECF No. 28) and Plaintiff’s Opposition to
25   Defendant MGMRI’s Motion to Dismiss First Amended Complaint (ECF No. 29).
26
            Defendants’ Replies to Plaintiff’s Oppositions are presently due to be filed with the Court
27
     by September 8, 2020.
28
                                                     1
     Case 2:20-cv-00995-RFB-DJA Document 33 Filed 09/03/20 Page 2 of 2



            IT IS HEREBY STIPULATED by and among the parties hereto through their respective
 1

 2   counsel that Defendants Bellagio, LLC and MGMRI (collectively, “Defendants”), may have

 3   additional time within which to submit their reply briefs until Friday September 18, 2020.

 4          This is the first stipulation for an extension of time to file Defendants’ reply briefs. This
 5
     Stipulation is made in good faith and not for purposes of improper delay.
 6

 7      DATED this 2nd day of September, 2020.           DATED this 2nd day of September, 2020.

 8      KEMP & KEMP                                      MGM RESORTS INTERNATIONAL

 9
        _/s/Victoria L. Neal______________               /s/Kelly R. Kichline_________________
10      Victoria L. Neal, Esq.                           Kelly R. Kichline, Esq.
        Nevada Bar No.: 13382                            Nevada Bar No.: 10642
11
        7435 W. Azure Drive, Ste. 110                    6385 S. Rainbow Boulevard, Suite 500
12      Las Vegas, NV 89130                              Las Vegas, NV 89119
        Attorney for Plaintiff                           Attorney for Defendants
13

14

15

16
                                                 ORDER
17

18   IT IS SO ORDERED:                          ________________________________
                                                RICHARD F. BOULWARE, II
19
                                                UNITED      STATES DISTRICT JUDGE
                                                  ________________________________________________
20
                                                DATED thisSTATES
                                                 UNITED    3rd day MAGISTRATE
                                                                   of September, 2020.
                                                                                  JUDGE
21

22                                                DATED: ___________________
23

24

25

26

27

28
                                                     2
